DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on November 6th, 2019 (JP 2019-201226). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated November 2nd, 2020, March 23rd, 2021, and November 17th, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyanagi et al. (US 2017/0184954 A1).
Regarding claim 1, Koyanagi teaches a micro-lens array in which a plurality of micro-lenses are arranged in a matrix in a plan view, wherein each of the plurality of micro-lenses has four main sides in a plan view, and each of the four main sides is inclined with respect to a row virtual line parallel to a row direction or a column virtual line parallel to a column direction (See, e.g., Fig. 2B which shows a plurality of micro-lenses 111 having 4 main sides which are inclined to virtual lines creating a grid in the row/column directions).
Regarding claim 2, Koyanagi teaches the device set forth above and further teaches wherein each of the plurality of micro-lenses has one or more sub-sides which connect two main sides of the four main sides in a plan view (See, e.g., Fig. 2B which shows virtually all of the lenses to have four main sides with at least one sub-side, but note paragraph [0037] which says the lenses might be hexagons which would necessarily include two “sub-sides” in addition to the indicated four “main sides”, so this limitation is met).
Regarding claim 4, Koyanagi teaches the device set forth above and further teaches each of the plurality of micro- lenses is a concave lens which is recessed with respect to a reference surface (See, e.g., Figs. 6-7 which shows this).
Regarding claim 5, Koyanagi teaches the device set forth above and further teaches an antireflection film, wherein the antireflection film is laminated on at least one of a first surface on which the plurality of micro-lenses are disposed and a second surface which faces the first surface (See, e.g., paragraph [0069] which explains this).
Regarding claim 6, Koyanagi teaches the device set forth above and further teaches a projection type image display device which includes the micro-lens array according to claims 1 (See, e.g., paragraph [0001] which explains this, also see the rejection of claim 1 above).
Regarding claim 7, Koyanagi teaches the device set forth above and further teaches a method for designing a micro-lens array, comprising: a first process of drawing a plurality of row virtual lines parallel to a row direction and a plurality of column virtual lines parallel to a column direction (See, e.g., long and short dashed lines in Fig. 2B), and setting a basic pattern in which a plurality of micro-lenses curved with a center of a quadrangle surrounded by the row virtual lines and the column virtual lines as a vertex are arranged in a matrix (See, e.g., micro-lenses 111 which are in a pattern such as this); and a second process of varying two or more of the intervals between the row virtual lines and between the column virtual lines, the positions of the vertices of the respective micro-lenses, and the radii of curvature of the respective micro-lenses with respect to the basic pattern (See, e.g., Fig. 2B and Figs. 6-7 which show the resulting device, which necessarily includes performing this step).
Regarding claim 8, Koyanagi teaches the device set forth above and further teaches wherein, in the second process, the intervals between the row virtual lines and between the column virtual lines, the position of the vertex of each of the micro-lenses, and the radius of curvature of each of the micro-lenses are all varied with respect to the basic pattern (See, e.g., Fig. 2B and Figs. 6-7 as compared to the pattern shown in Fig. 2B and note this step is necessarily performed).
Regarding claim 9, Koyanagi teaches a method for manufacturing a micro-lens array, comprising: coating a resist on a substrate; exposing the resist via a grayscale mask, and forming a resist pattern on a surface of the resist based on the method for designing a micro-lens array according to claim 7; and performing etching via the resist (See, e.g., the rejection of claim 7 above and paragraph [0069] which explains this process).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi et al. (US 2017/0184954 A1).
Regarding claim 3, Koyanagi teaches the device set forth above but lacks an explicit disclosure wherein an inclination angle θ of each of the four main sides with respect to the row virtual line or the column virtual line is 2.5° or more and 36° or less.
	However, the inclination angles of the sides correspond to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the angles of the sides of the lenses directly impact the profile of the light that passes through the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inclination angles of the main sides to be within the claimed range, for the purpose of optimizing the projected light.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872